UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 NYCAMEDIA, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 27-0203690 (State of Incorporation or Organization) (IRS Employer Identification No.) 1077 Balboa Avenue Laguna Beach, CA (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which to be so Registered Each Class is to be Registered None. Not Applicable. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. x Securities Act registration statement file number to which this Form relates: File No. 333-176720 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) FORM 8-A INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. For a description of the securities to be registered hereunder, reference is made to the information set forth under the heading “Description of Securities” in the Registrant’s Registration Statement on Form S-1 (File No. 333-176720), filed under the Securities Act of 1933, as amended, which information is hereby incorporated herein by reference. Item 2. Exhibits. Exhibit Number Description of Exhibit Articles of Incorporation (incorporated by reference from Exhibit 3.1 to the Registrant’s Form S-1 filed with the Securities and Exchange Commission on September 7, 2011). Bylaws (incorporated by reference from Exhibit 3.2 to the Registrant’s Form S-1 filed with the Securities and Exchange Commission on September 7, 2011). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. NYCAMEDIA, INC. Date: May 2, 2012 By: /s/ Michael Hawks Name: Michael Hawks Title: President, Secretary, Director
